DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The report on patentability of the IPEA and/or ISA has been considered by the examiner. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 54 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The broadest reasonable interpretation of the term “host cell” embraces an in vivo or in vitro human cell.  Thus, the term encompasses a human organism having the cell.  Suggest amending the claim to recite non-human cell or an isolated host cell.



	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 40-46, 48-51, and 54-57 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (WO 2015/183667, cited on an IDS).
‘667 teaches a polynucleotide comprising a tRNA operably linked to a pre-microRNA (pre-miRNA) or short hairpin RNA further operably linked to one or more inserted miRNA molecules.  See pages 2-11, 47-49, and 130-143 and SEQ ID NO: 7 (is 100% to SEQ ID NO: 1).  The RNA molecule can be inserted at, abutted with, or operably linked to a)-d) in instant claim 42 (pages 5 and 139).  The tRNA is from a human and can be methionyl (page 27).  The pre-microRNA can be selected from miR-1291, miR-34a, miR-125b-1, miR-124, miR-27b, and miR-22.  All or part of the stem loop anticodon of the tRNA is replaced with the pre-miRNA.  The polynucleotide can be in a composition with a liposome comprising an inner core comprising the polynucleotide complexed with a cationic polymer and an outer lipid bilayer (pages 64-65).  A composition comprising the polynucleotide can be used to treat cancer (e.g., hepatocellular carcinoma) in a subject (pages 9, 47-49 and 141-143). 

Claims 40-46, 49-51, and 54-56 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by The Regents of the University of California (WO 2016153880, cited on an IDS). ‘880 teaches a polynucleotide comprising a tRNA operably linked to a pre-microRNA (miR-34a, miR-1291, or miR-124) operably linked to one or more inserted miRNA or siRNA molecules.  See pages 7, 15-34 and 41-49 and Figure 1 and SEQ ID NO: 7 which is 100% to SEQ ID NO: 1.  The polynucleotide can be in lipids (pages 12-13).  A cell can comprise the polynucleotide (pages 37-38). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 52 and 58-59 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (WO 2015/183667) taken with Farra et al. (World J Gastroenterol, 2015, 21: 8994-9001), both cited on an IDS.
The rejection of claims 40, 51 and 57 under 102 over WO 2015/183667 is incorporated herein. 
Yu et al. teach a composition comprising the polynucleotide can be used to treat HCC in a subject (page 9).  Yu et al. teaches liposome comprising the polynucleotide and several liposomes are known in the prior art, but does not specifically teach the liposome comprising an inner core comprising the polynucleotide with polyethylenimine (PEI).  
However, at the time of the effective filing date, Farra teach nanoparticles comprising RNA bound to PEI (page 8998, Table 2).  PEI is able to condense the RNA into positively charged particles which in turn can bind to the anionic surface of cells allowing uptake via endocytosis.  The nanoparticle can be used to deliver RNA to patients with HCC.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of Yu taken with Farra to make a liposome comprising the polynucleotide, wherein the polynucleotide is complexed with PEI, namely to arrive at the claimed invention.  A person of ordinary skill in the art would have been motivated to combine the references to deliver the liposome to treat HCC in a subject in need thereof.  One of ordinary skill in the art would have been motivated to combine the teaching to successfully delivery the composition to patients with HCC using any route known in the prior art to deliver a nucleic acid to cancer cells in a subject.  A person of ordinary skill in the art would have been motivated to measure the overexpression or underexpression of one or more miRNA prior to administration to determine if the subject can be treated with the composition since the level of expression would indicate if the cancer can be treated by modulating expression of a target sequence.
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 40-46, 48-51 and 54-59 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,619,156.  Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims embrace a composition comprising a polynucleotide comprising a tRNA operably linked to a pre-miRNA and one or more inserted RNA molecules (siRNA or miRNA molecule).  Both claims embrace a methionyl tRNA.  The pre-miRNA can be miR-1291, miR-34a, miR-125b, mir-124, let-7c, miR-92a-1, miR-218-1, miR-7-1.  SEQ ID NO: 7 in ‘156 is 100% identical to SEQ ID NO: 1 recited in instant claim 49.  Both claims recite a liposome comprising the polynucleotide.  The composition can be used in a method to reduce or inhibit expression of a target polynucleotide in a cell.  One of ordinary skill in the art looking for a definition of what method steps are embraced by this method would reasonably determine that treating HCC would be embraced by the method because it is embraced by the method recited in the claims of ‘156 (paragraph 18 of ‘156).
Claims 40-59 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 72-91 of copending Application No. 17/056,203 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims embrace using a composition comprising a liposome comprising tRNA/pre-miRNA are operably linked to an inserted RNA molecule that is heterologous to the pre-miRNA to treat hepatocellular carcinoma in a subject in need thereof.  A person of ordinary skill in the art would look to the specification of ‘203 to determine the definition of the tRNA/miRNA complex and arrive at SEQ ID NO: 48 of ‘203 which is 100% identical to SEQ ID NO: 64 recited in instant claim 47.  See also SEQ ID NOs: 93, 182, and 212 which are at least 90% to SEQ ID NO: 2 recited in instant claim 49.  A person of ordinary skill in the art looking for a definition of liposome in the specification of ‘203 would arrive at instant claims 52 and 53 (paragraph 10).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure.  Claims 1-16 of U.S. Patent No. 11,041,201 embrace a composition comprising a tRNA operably linked to a pre-miRNA and an aptamer.  The claims embrace a methionyl tRNA.  The pre-miRNA can be miR-1291, miR-34a, and miR-125-1.
Claims 1-17 of U.S. Patent No. 10,422,003 embrace a composition comprising a tRNA operably linked to a pre-miRNA and an aptamer.  The claims embrace a methionyl tRNA.  The pre-miRNA can be miR-1291, miR-34a, miR-125-1, miR-92a1, miR-92a2, miR-218-1, miR-124-1, miR-125a, miR-125b1, miR-125b2, miR-141, miR-27b, miR-22, and let-7c.
	US20180245152 and US20180237772 are prior art, however, the U.S. pre-grant publications are not basis for rejections because Aiming Lu is a common invention on both publications and the instant application. See 102(b)(2)(A): Under the 102(b)(2)(A) exception, a 102(a)(2) reference is not prior art as of the effectively filed date if “the subject matter disclosed” was obtained from one or more members of the inventive entity, either directly or indirectly.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635